DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 26, after “characteristic I-V;” insert –and—
Claim 1, line 27, delete “(E6)”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 21, “the parameters of the non-by-pass electrical model” does not have antecedent basis.  While “the parameters” probably refers to the definitions of the variables of the non-by-pass model in the preamble, they are never actually defined as “the parameters”.  As such is it unclear what is meant by “the parameters of the non-by-pass electrical model” in line 21.  Are they all of the parameters in the preamble, some of the parameters in the preamble, or something else entirely.  This is unclear.  The parameters that are being referred to need to be incorporated into the body of the claim or “parameters of the non-by-pass electrical model” needs to be clearly defined in the preamble such that it is clear what “the parameters” are.
Similarly, claim 1, line 25, “the parameters of the by-pass electrical model” also does not have antecedent basis for the same reasons.  These parameters also much be incorporated into the body of the claim or “parameters of the by-pass electrical model” needs to be clearly defined in the preamble such that it is clear what “the parameters” are.
Claim 1, line 27, “the best model” does not have antecedent basis.  This should probably be “a best model”.
Claims 2-10, which are dependent on claim 1, do not rectify the issues described above and therefore are rejected for the same reasons.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  In methods for determining an electrical model of a string of photovoltaic modules from a characteristic I-V, prior art of record does not teach or clearly suggest detecting a first linear zone and a second linear zone of the characteristic I-V; initializing the parameters of the non-by-pass electrical model from the characteristic I-V, the parameters being the photocurrent, the series resistance, the parallel resistance, the dark current of the diode, the number of series cells in the string, Boltzmann’s constant, the elementary charge of a proton, the current passing through the string, and voltage across the string and the non-by-pass electrical model being defined by the equation in the preamble; optimizing the parameters of the non-by-pass electrical model from a reference characteristic l(Vref) equal to l(V); determining the parameters of the by-pass electrical model, in order to obtain a by-pass electrical model from the characteristic I-V as defined in lines 10-18 of the preamble; and determining, from the characteristic I-V, a best model from the non-by-pass model and the by-pass model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.B/            Examiner, Art Unit 2851                                         /JACK CHIANG/                                                                          Supervisory Patent Examiner, Art Unit 2851